Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 22, 2021

The Court of Appeals hereby passes the following order:

A21A1325. KENYETTA STROUD v. CROSSINGS AT EAGLES LANDING,
    LLC d/b/a CROSSINGS AT EAGLES LANDING.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Kenyetta Stroud appealed to the state court, which
entered a final order and judgment in favor of the plaintiff. Stroud then appealed
directly to this Court. We lack jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
appeal. OCGA § 5-6-35 (a) (11), (b); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82, 82 (453 SE2d 119) (1995). “Compliance with the discretionary appeals
procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257,
257 (471 SE2d 60) (1996). Stroud’s failure to follow the proper procedure deprives
us of jurisdiction over this direct appeal, which is hereby DISMISSED. See Strachan,
216 Ga. App. at 82.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/22/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.